CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of BorgWarner Inc. (the "Company") on Form 10-Q for the period ended June 30, 2007 (the "Report"), each of the undersigned officers of the Company certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that to the best of such officer's knowledge: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, thefinancial condition and results of operations of the Company. Dated:July 26, 2007 /s/ Timothy M. Manganello Timothy M. Manganello Chief Executive Officer /s/ Robin J. Adams Robin J. Adams Executive Vice President, Chief Financial Officer and Chief Administrative Officer A signed original of this written statement required by Section 906 has been provided to BorgWarner Inc. and will be retained by BorgWarner Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
